

115 S467 IS: Mohave County Federal Land Management Act 
U.S. Senate
2017-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 467IN THE SENATE OF THE UNITED STATESFebruary 28, 2017Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the disposal of certain Bureau of Land Management land in Mohave County, Arizona,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Mohave County Federal Land Management Act .
 2.DefinitionsIn this Act: (1)CountyThe term County means Mohave County, Arizona.
 (2)Eligible landThe term eligible land means— (A)any land located in the County and administered by the Director of the Bureau of Land Management that is designated for disposal by the Secretary through—
 (i)the Kingman Resource Area Resource Management Plan; (ii)the Lake Havasu Field Office Resource Management Plan; or
 (iii)the Arizona Strip Field Office Resource Management Plan; and (B)any subsequent amendment or revision to the Management Plan that is undertaken with full public involvement.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 3.Sales of Bureau of Land Management land (a)DisposalNotwithstanding the land use planning requirements contained in section 202 and subsections (a) through (c) of section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary, in accordance with this Act and other applicable law, and subject to valid existing rights, shall conduct sales of the eligible land.
 (b)Joint selectionThe Secretary and the County shall jointly select which parcels of eligible land to offer for sale under subsection (a).
 (c)Compliance with local planning and zoning lawsBefore carrying out a sale under subsection (a), the County shall submit to the Secretary a certification that qualified bidders have agreed to comply with—
 (1)local zoning ordinances; and (2)any master plan for the area approved by the County.
 (d)Method of saleA sale of eligible land under subsection (a) shall be— (1)through a competitive bidding process, under which adjoining landowners are offered the first option, unless otherwise determined by the Secretary;
 (2)for not less than the fair market value, based on an appraisal; and (3)conducted in accordance with subsection (f).
				(e)Withdrawal
 (1)In generalSubject to valid existing rights, effective beginning on the date on which a parcel of eligible land is selected for sale under subsection (a), the parcel is withdrawn from location and entry under the mining laws and from operation under the mineral leasing and geothermal leasing laws.
 (2)TerminationThe withdrawal of a parcel of eligible land under paragraph (1) shall terminate— (A)on the date of the sale; or
 (B)with respect to any parcel of eligible land jointly selected for sale under subsection (b) that is not sold, not later than 2 years after the date on which the parcel is offered for sale.
					(f)Administration of sale
 (1)In generalNot later than 1 year after the date of enactment of this Act, and not less frequently than once per year thereafter until the date on which the limitation described in paragraph (2) is met, the Secretary shall offer for sale the parcels of eligible land jointly selected under subsection (b).
 (2)LimitationThe total quantity of acreage of eligible land sold under this Act shall be not less than 6,000 acres of eligible land.
 4.Disposition of proceedsOf the proceeds from the sale of eligible land under section 3— (1)not more than 20 percent shall be available to the Secretary, in consultation with the County, for the reimbursement of costs incurred by the Department of the Interior in preparing for the sale of the eligible land, including the costs of—
 (A)surveys and appraisals; and (B)compliance with—
 (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (ii)sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713); and
 (2)the remainder shall be returned to the Treasury for purposes of deficit reduction. 5.ReportThe Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives an annual report on all transactions under this Act.